UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6710


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH JUNIOR SMITH, a/k/a Kenny Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:98-cr-01169-HMH-1)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Junior Smith, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth      Junior    Smith    appeals    the       district      court’s    order

denying     his    motion    for     reduction       of     sentence,      18     U.S.C.

§ 3582(c)    (2012).        We   have     reviewed    the      record    and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.              United States v. Smith, No. 7:98-cr-

01169-HMH-1       (D.S.C.   Apr.    20,    2015).         We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                AFFIRMED




                                           2